Citation Nr: 1310324	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

 2.  Entitlement to an initial compensable rating for a bilateral flat foot deformity with posterior tibial insufficiency prior to March 5, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for a bilateral flat foot deformity with posterior tibial insufficiency prior to March 19, 2012.

4.  Entitlement to a higher initial rating for a bilateral flat foot deformity with posterior tibial insufficiency, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007, including combat service in Iraq, and his decorations include Bronze Star Medal with "V" device and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Board remanded the case for additional development.

In March 2012, following the receipt of new evidence (the March 2012 VA examination) the RO issued a rating decision increasing the rating of the Veteran's bilateral pes planus to 10 percent, effective March 5, 2011.  In June 2012, the RO issued a rating decision increasing the rating of the Veteran's bilateral pes planus to 30 percent, effective March 19, 2012.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as mild chronic sleep impairment, panic attacks less than once a week, mild memory loss, disturbances of mood and motivation, flattened affect, intrusive thoughts, startling easily, weekly nightmares, and hypervigilance, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.

2.  For the entire appeal period, the Veteran's pes planus has been manifested by weight-bearing lines over the great toes, accentuated pain on use relieved by built-up shoe or arch support, and swelling on use, without objective evidence of marked deformities, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, resulting in no more than severe bilateral flatfoot.


CONCLUSIONS OF LAW

1.  Since July 21, 2007, the criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  Since July 21, 2007, the criteria for an initial rating of 30 percent for bilateral pes planus have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and VA treatment records have been obtained and considered.  

In February 2011 the Board remanded the claim, directing the RO/AMC to obtain any relevant treatment records dated after September 2008, including from the Miami Vet Center.  The RO/AMC obtained his VA treatment records from the Miami VA Medical Center (VAMC) dated June 2008 through April 2012; from the Orlando Outpatient Clinic dated June 2009 through September 2009 and from the Orlando VAMC dated November 2009 through August 2010, and associated them with the claims file.  A letter from the Miami Vet Center dated February 2011 states that they have no record of the Veteran.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Board remand also directed that the Veteran be provided with VA examinations to determine the current degree of severity of the Veteran's service-connected PTSD and pes planus.  Such examinations took place in March 2011.  The Board finds that the RO/AMC substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was provided with VA PTSD examinations in September 2008 and March 2011.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include clinical interviews with the Veteran and review of the claims file.

The Veteran was provided with VA examinations of the feet in August 2008 and March 2011.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected pes planus as they include interviews with the Veteran, review of the claims file, x-rays, and full physical examinations.

The Veteran has not alleged, nor does the record show, that his service-connected PTSD or pes planus have worsened in severity since the most recent examinations in 2011.  As such, new examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).   

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Higher Rating Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

A.  PTSD

The Veteran is service-connected for PTSD that is currently rated 10 percent disabling, effective July 21, 2007.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher initial rating. 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2012).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula for Mental Disorders, a 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  

In addition to his PTSD, VA treatment records show the Veteran has additional Axis I diagnoses, including generalized anxiety disorder, depressive disorder NOS, alcohol abuse and stimulant (Adderall) abuse.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition.  38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, no physician or examiner has separated the effects of the PTSD from the other Axis I diagnoses.  Accordingly, the Board will attribute those signs and symptoms to the Veteran's service-connected PTSD.  

Following a review of the relevant evidence of record, which includes VA treatment records dated since June 2008, the Veteran's lay statements, and VA examination reports dated September 2008 and February 2011, the Board concludes that the Veteran's PTSD warrants an initial rating of 50 percent, but not higher, effective July 21, 2007.  

The Board finds that, for the entire appeal period, PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as mild chronic sleep impairment, panic attacks less than once a week, mild memory loss, disturbances of mood and motivation, flattened affect, intrusive thoughts, startling easily, weekly nightmares, and hypervigilance, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board finds that the Veteran's overall disability picture since the date of service connection has been more severe than that contemplated by a 10 percent rating.  A 10 percent rating is awarded for PTSD that is manifested by occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The Veteran's symptoms are controlled by medication and some of his symptoms have been described as mild or transient.  However, his ability to perform occupational tasks is decreased beyond the periods of significant stress contemplated by a 10 percent rating.  Moreover, he exhibits some symptomatology that is more severe than "mild" and more frequent than "transient."

The Veteran also exhibits several of the symptoms characteristic of a 30 percent disability rating, including chronic sleep impairment, panic attacks less than once a week, normal conversation, mild memory loss, and normal self-care with routine behavior.  However, his decreases in work efficiency and periods of inability to perform occupational tasks occur more than "occasionally" or "intermittently."  Moreover, he exhibits additional symptomatology that more closely approximates the symptoms described in a 50 percent rating.  Accordingly, the Board finds that neither a 10 percent rating nor a 30 percent rating compensates the Veteran's chronic moderate symptoms of PTSD, including disturbances of mood and motivation, flattened affect, intrusive thoughts, startling easily, weekly nightmares, and hypervigilance.

Based on the evidence of record, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.

With respect to symptoms indicative of a 50 percent rating, the Veteran experiences disturbances of motivation and mood.  The Veteran demonstrated depressed mood and anxiety throughout the appeal period.  Anxiety in crowds, anxious/agitated mood, and frequent worry were noted in the September 2008 and February 2011 VA examination reports and in VA treatment records dated March 2010 and February 2011.  The Veteran was described as easily distractible with difficulty concentrating by the September 2008 and February 2011 VA examiners and in VA treatment records dated March 2010, November 2010, and February 2011.  

With respect to depression, in July 2009 and January 2010 he indicated that he had little interest or pleasure in doing anything and felt down, depressed, or hopeless "several" to "more than half" the days in a given period.  The February 2011 examiner noted markedly diminished interest or participation in significant activities.  Mood disorder, mood swings, or depressed mood were noted in VA treatment records dated March 2010 and April 2012, and at the February 2011 VA examination.  At a February 2011 VA mental health appointment, the Veteran stated he had two depressive episodes in the prior year, once after a breakup and the other when he failed classes and had to leave his school.  By the time of the appointment, he was back in school, was in a work study program with the VA, and was back in his family home.  He felt better, but still felt anhedonia, fatigue, and a depression screen showed moderate depression.  The February 2011 VA examiner noted fatigue/low energy and chronic sleep impairment.  Though the Veteran denied depressive or anxious symptoms at times, in March 2010 a VA psychologist stated he believed the Veteran was minimizing his symptoms.  The Board finds that the evidence shows social and occupational impairment is caused by depressed mood and anxiety that are more severe than the mild transient symptoms that are contemplated by a 10 percent rating.  Moreover, the Veteran's work efficiency and ability to perform occupational tasks are affected by these symptoms beyond only periods of stress.  

As to other symptoms indicative of a 50 percent rating, the Veteran's affect was described at the September 2008 VA evaluation as slightly blunted.  At a March 2010 VA post-deployment initial psychological screening it was described as restricted.  In early 2012 his affect was constricted, congruent, irritable, and non-labile.  The Board finds that evidence sufficient to establish flattened affect during the appeal period.

With respect to other symptoms indicative of a 50 percent rating, there is no evidence of impaired judgment or difficulty understanding complex commands, impaired abstract thinking, or circumstantial, circumlocutory, or stereotyped speech.

The reflects demonstrates that the Veteran does not have difficulty establishing and maintaining effective relationships.  He reported to the September 2008 VA examiner that he had a good relationship with his parents and sister, with whom he lived at the time.  He had many friends that he saw and talked to weekly and he went on occasional dates.  He spent much of his time at home doing homework, playing videogames, and trading stock online.  He was somewhat avoidant of crowds and noisy places, and was hypervigilant in those situations.  In a post-deployment health reassessment completed in July 2009 the Veteran indicated that in the last month depressed or anxious feelings had not made getting along with other people difficult at all.  At a March 2010 VA suicide risk assessment no family conflicts were identified and ameliorating factors included sense of responsibility to family and positive social support.  At a March 2010 VA psychological screening he was living with roommates and stated he had a good network of family and friends.  At February 2011 appointment he described a breakup in 2010 with a girlfriend, and stated he was promiscuous.  He was living with his family again, who were supportive.  He also described his friends as supportive.  The February 2011 VA examiner indicated that the Veteran was unable to establish and maintain effective relationships; however he provided no explanation for this statement and his report contains no discussion of the Veteran's relationships, family, or friends.  In April 2012 a VA psychiatrist noted the end of a chaotic and tumultuous on/off relationship with a girlfriend and that the Veteran was involved in relationship with new woman.  He added a diagnosis of "relational problem."  While the Veteran appears to have had some difficulty in a recent romantic relationship, the weight of the evidence shows that during the appeal period he has successfully established and maintained effective relationships with family and friends and does not have difficulty socializing or getting along with people.

Finally, the evidence shows the Veteran has occupational and social impairment with reduced reliability and productivity.  The record shows and psychiatrists have noted that his anxiety, difficulty concentrating, and depressive symptoms interfere with his work as a full time student.  In March 2010 he stated he was excited to be graduating and planned to go to graduate school to continue studying accounting.  However, he was also extremely hypervigilant, on guard, and a little bit jumpy or easily startled, all of which made it very difficult for him to do his work.  The 2011 VA examiner indicated that his concentration problems impair focusing and paying attention in class.

The Veteran does not demonstrate all of the symptoms listed in the criteria for a 50 percent disability rating for PTSD.  However, the listed symptoms are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, supra.  

The Board finds that the Veteran demonstrated symptoms characteristic of a 50 percent rating: disturbances of mood and motivation and flattened affect that have resulted in reduced reliability and productivity.  The Board notes that the evidence of record shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including intrusive thoughts, weekly nightmares, startling easily, and hypervigilance.  Moreover, the 2008 VA examiner indicated that the Veteran suffered from chronic symptoms, occurring two to three times per week.  The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, more nearly approximates the criteria for a 50 percent rating since July 21, 2007.

Conversely, the Board finds that the symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  The Board did not find any of the criteria for a 70 percent or 100 percent rating, nor is there any evidence or medical opinion that the Veteran has deficiencies in most areas or is totally occupationally and socially impaired.

In this regard, at the 2008 VA examination he reported that he did his homework, played videogames, and did stock market trading online.  He ran and worked out three times a week and had fair to good grades.  In a post-deployment health reassessment completed in July 2009 the Veteran indicated that in the last month depressed or anxious feelings had not made getting things done at home difficult at all.  A March 2010 VA suicide risk assessment report listed ameliorating factors that included reality testing ability, positive problem-solving skills, and future oriented plans.  At a November 2010 Mental Health Vocational Rehabilitation Intake appointment, the vocational counselor noted that the Veteran recognized problems and had independent decision making.  In January 2011 the Veteran successfully entered the VA Work Study program and worked at a VAMC while continuing as a full time college student.  A February 2011 mental health record shows the Veteran is intelligent and motivated for treatment but limited by chronic pain, alcohol use, and limited coping skills.  VA treatment records show that since February 2011 he has been engaged in treatment to address anxiety/depressive symptoms, including music and recreational therapy, medication, and group therapy.  The Board does not find that the Veteran's social and occupational impairment results in deficiencies in most areas or is total impairment.

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The September 2008 VA examiner assigned a score of 70 for the past year due to mild impairment.  The examiner stated that the Veteran's concentration problems cause difficulty with school and he had hypervigilance and anxiety in crowds, affecting his quality of life.  There were deficiencies in thinking, mood, and school, but not in judgment or family relations.  The examiner found neither reduced reliability or productivity, nor occasional decrease of work efficiency.  The March 2010 VA psychologist assigned a score of 55 and stated that the highest GAF in the past year had been 64.  The 2010 psychologist noted that he believed the Veteran was minimizing his symptoms due to anxiousness about having any kind of mental illness.  The February 2011 mental health intake physician assigned a score of 55 with no specific explanation.  The February 2011 VA examiner assigned a score of 70, indicating that the Veteran's level of occupational and social impairment was best characterized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  However, in an addendum, the 2011 examiner stated that the occupational and social impairment mildly decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  In March 2012 and April 2012 the VA psychiatrist treating the Veteran assigned GAF scores of 50.  In summary, the Veteran's treating VA psychiatrists assigned him scores indicating moderate to serious symptoms, while the VA examiners assessed mild symptoms.  

The Board finds that the Veteran's symptomatology falls in between the scores assigned by VA psychiatrists and the VA examiners, in a moderate range.  The mild scores of 70 assigned by the VA examiners accurately represent the Veteran's mild social impairment: he generally functions pretty well, with some meaningful interpersonal relationships.  His social impairment does not rise to the level of "few friends or conflicts with peers."  The "mild" symptoms of depressed mood and mild insomnia are accurate as well.  However, the mild scores do not account for some of his more severe symptoms.  For example, he does experience flattened affect and occasional panic attacks as described by the moderate 51-60 range.  These more severe symptoms were reflected in the scores of 55-64 that were assigned to him by VA psychiatrists.  The serious score of 50 assigned in 2012 suggests symptoms that are more severe than those experienced by the Veteran (suicidal ideation, severe obsessional rituals, frequent shoplifting, no friends).  The Board finds that the Veteran's symptoms fall into the moderate range and functional impairment are in the moderate range, and are best represented by a 50 percent rating.  Therefore, the Board finds that the evidence of record supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than serious or major.  Likewise, the Veteran's PTSD results in no more than occupational and social impairment with reduced reliability and productivity.

In sum, the Board finds that the Veteran is entitled to an initial rating of 50 percent, but no higher, for his PTSD beginning July 21, 2007.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Foot Condition

The Veteran is service-connected for bilateral flat foot deformity with posterior tibial insufficiency, diagnosed as bilateral pes planus, which is rated 10 percent disabling, effective March 5, 2011, and 30 percent disabling effective March 19, 2012, under 38 C.F.R. § 4.71a, DC 5276.  Prior to that date it is rated noncompensably disabling.  He contends that for the entire appeal period his pes planus has been more severe than the currently assigned rating and that he is entitled to a higher initial rating. 

DC 5276 provides for a noncompensable rating where there is mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 20 percent or 30 percent evaluation is warranted for severe unilateral or bilateral, respectively, acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent or 50 percent rating is warranted for pronounced unilateral or bilateral, respectively, acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's lay statements, and August 2008 and March 2011 VA examination reports, the Board concludes that the Veteran's bilateral pes planus warrants an initial rating of 30 percent, but no higher, effective July 21, 2007.

The Board finds that, for the entire appeal period, pes planus is manifested by weight-bearing lines over the great toes, accentuated pain on use relieved by built-up shoe or arch support, and swelling on use, without objective evidence of marked deformities, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, resulting in no more than severe bilateral flatfoot.

The Board finds that the Veteran's overall disability picture since the date of service connection has been more severe than that contemplated by these ratings.  The Veteran exhibits additional symptomatology that more closely approximates the symptoms described in a 30 percent rating.  Accordingly, the Board finds that noncompensable and 10 percent ratings do not compensate the Veteran's severe symptoms of pes planus, including accentuated pain and reported swelling on use.

Based on the evidence of record, the Board finds that the Veteran's bilateral pes planus results in severe bilateral flatfoot.  As to accentuated pain on use, VA treatment records and VA examinations show the Veteran has consistently complained throughout the appeal period of pain and cramps in both feet.  Ranging from a 6 out of 10 (6/10) to an 8/10, his reports of pain are noted in records dated July 2008, August 2008, September 2008, March 2010, November 2010, December 2010, January 2011, March 2011, November 2011, February 2012, and March 2012.  The pain was exacerbated by walking and standing.  In March 2011, the Veteran reported to the VA examiner that, due to pain, he was able to stand for 15 to 30 minutes and walk more than a quarter mile but less than a full mile.  No assistive aids or devices were needed.  The Veteran is competent to report symptoms of pain and functional limitations.  Layno, supra.  Moreover, given the consistency of his reports throughout the appeal period, the Board finds his reports of pain and limitation to be credible.  While the VA examiners did not observe pain on use at their examinations, the Veteran did report pain at those examinations and the lack of observable pain on the given day of the examination does not render the Veteran's reports not credible.  The Board finds that evidence is sufficient to establish pain on use during the appeal period.

As to pain on manipulation and use of the feet, the distinction between a 10 percent and 30 percent disability rating is the adjective "accentuated."  Similarly, a 10 percent rating indicates moderate flatfoot, while a 30 percent rating indicates severe flatfoot.  The words "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, the Veteran has reported pain rated at an 8/10 that prevented prolonged standing and walking.  The Board finds that this symptomatology more closely approximates "severe" rather than "moderate."  Therefore, the Board finds that the preponderance of the evidence shows that the degree of the Veteran's foot pain throughout the appeal period was accentuated and was typical of a 30 percent disability rating. 

With respect to other symptoms indicative of a 30 percent rating, the Veteran reported a history of swelling on use at the July 2008 and March 2011 VA examinations, though the examiners did not find objective evidence of swelling.  The Board finds the Veteran competent and credible to report a history of swelling.  Resolving reasonable doubt in the Veteran's favor, the Board finds that evidence is sufficient to establish swelling on use during the appeal period.  

Based on the evidence, the Board also finds that the Veteran's pes planus does not result in pronounced bilateral flatfoot.  As to the symptoms indicative of a 50 percent rating, the Board notes that there is no evidence of marked inward displacement or severe spasm of the tendo achillis on manipulation, marked pronation, or extreme tenderness of the plantar surfaces of the feet.  Moreover, the Veteran's pes planus has been improved by orthopedic shoes or appliances.  The record shows that in August 2008, the Veteran's foot pain was partially relieved by insoles.  In March 2010 he rejected recommended insoles.  At the March 2011 VA examination, he stated that insoles were not helping; however there is no indication that the Veteran had actually used insoles since before March 2010.  The evidence shows that orthopedic appliances have given the Veteran relief during the appeal period.  The Board does not find that his March 2011 report alone is sufficient to render his disability pronounced and characteristic of a 50 percent disability. 

The Board finds that the Veteran demonstrated symptoms listed under a 30 percent rating, including accentuated pain and swelling on use.  The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with objective examinations, more nearly approximate the criteria for a 30 percent rating than that of a noncompensable or 10 percent rating.

The Board has also considered whether the Veteran's service-connected bilateral pes planus would be more appropriately rated pursuant to DC 5284 (other foot injuries.).  See VAOPGCPREC 9-98 (DC 5284 is a more general DC under which a variety of foot injuries may be rated).  DC 5284 has a maximum disability rating of 30 percent for severe injuries.  The assignment of a particular DC is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Court has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  With regard to the increased rating claim before the Board specific to bilateral pes planus, DC 5276 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (pes planus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  Significantly, the Board finds that the less specific and more general rating code, DC 5284, pertains to "foot injuries."  There is no evidence that the Veteran's bilateral pes planus is the result of a foot injury.  Therefore, because there are specific diagnostic codes to evaluate pes planus, consideration of other diagnostic codes (particularly DC 5284) for evaluating the disability is not appropriate.  38 C.F.R. § 4.20. 

In sum, the Board finds that the Veteran is entitled to an initial rating of 30 percent, but no higher, for his bilateral pes planus beginning July 21, 2007.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Other considerations

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected disabilities.  However, the Board finds that his overall symptomatology has been stable throughout the period of the appeal.  Therefore, assigning staged ratings are not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as mild chronic sleep impairment, panic attacks less than once a week, mild memory loss, disturbances of mood and motivation, and flattened affect.  These manifestations are contemplated in the applicable rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the criteria found in the rating schedule.  The Board has also considered symptoms of intrusive thoughts, startling easily, weekly nightmares, and hypervigilance, which are not found in the rating schedule.  As to his pes planus, the disability is characterized by weight-bearing lines over the great toes, accentuated pain on use relieved by built-up shoe or arch support, and swelling on use.  These manifestations are contemplated in the applicable rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's pes planus with the established criteria found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD and pes planus symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's PTSD or pes planus, the question of entitlement to a TDIU is not raised.


ORDER

Effective July 21, 2007, an initial rating of 50 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Effective July 21, 2007, an initial rating of 30 percent for bilateral pes planus is granted, subject to the law and regulations governing payment of monetary benefits.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


